FILED
                             NOT FOR PUBLICATION                           APR 11 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


TANIA RAQUEL MOLINA,                              No. 11-72104

               Petitioner,                        Agency No. A089-853-646

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 7, 2014**

Before:        TASHIMA, GRABER, and IKUTA, Circuit Judges.

       Tania Raquel Molina, a native and citizen of Guatemala, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen

removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We deny

in part and dismiss in part the petition for review.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      In her opening brief, Molina fails to address, and therefore has waived any

challenge to, the BIA’s reasons for denying her December 2010 motion to reopen

to apply for adjustment of status. See Lopez-Vasquez v. Holder, 706 F.3d 1072,

1079-80 (9th Cir. 2013) (a petitioner waives an issue by failing to raise it in the

opening brief).

      We lack jurisdiction to consider Molina’s sole contention that she suffered

ineffective assistance of counsel, where she did not raise this issue before the BIA

in her December 2010 motion to reopen and therefore failed to exhaust her

administrative remedies in this petition for review. See Tijani v. Holder, 628 F.3d
1071, 1080 (9th Cir. 2010).

      We also lack jurisdiction to review the BIA’s October 24, 2011, order

denying Molina’s motion to reconsider and reopen based on ineffective assistance

of counsel because she failed to timely petition this court for review of that

decision. See 8 U.S.C. § 1252(b)(1); Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.

2003).

      In light of our disposition, we need not consider Molina’s contention that the

rationale of Mezo v. Holder, 615 F.3d 616 (6th Cir. 2010), applies to her case,

because this concerns her ineffective assistance of counsel claim, which is not




                                           2                                     11-72104
properly before us.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                3                          11-72104